Scott, J. (concurring).
Of course the judgment must be reversed, because there was really no satisfactory evidence as to the condition of the can. I am not prepared to say, however, that the words of the statute “ irrespective of the condition or use to which it may have been applied ” are not to be given a broader application than that which the defendant contends for. It seems to me that it is at least open to argument that the words were used to discourage the defacement of a can so as to render it unfit to hold milk. At all events we are not now called upon to meet that question.I, therefore, concur only in result.
Judgment reversed and new trial ordered, with costs to appellant to abide event.